438 F.2d 518
Walter Henry BLACKWELL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30720 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 8, 1971.

Walter Henry Blackwell, pro se.
Allen I. Hirsch, Asst. U. S. Atty., John W. Stokes, Jr., U. S. Atty., Richard H. Still, Jr., Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from the district court's denial of habeas corpus relief to a federal prisoner who is serving a sentence in the United States Penitentiary at Atlanta. He contends that he is entitled to be given credit on his present sentence for time which he served under a prior unrelated federal sentence which has been vacated.


2
We recently rejected a similar contention in Davis v. United States Attorney General, 5 Cir. 1970, 432 F.2d 777. On Authority of the Davis decision, the order appealed from in this case should be and is hereby affirmed.



Notes:


*
 [1] Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I